UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
TZIV WEISS, et al.,                                        :
                                                           :
                                   Plaintiffs,             :
                                                           :      OPINION AND ORDER
                                                           :
                        -against-                          :      05-CV-4622 (DLI) (RML)
                                                           :
                                                           :
NATIONAL WESTMINSTER BANK PLC,                             :
                                                           :
                                   Defendant.              :
                                                           :
---------------------------------------------------------- x
NATAN APPLEBAUM, et al.,                                   :
                                                           :
                                   Plaintiffs,             :
                                                           :       07-cv-916 (DLI) (RML)
                                                           :
                        -against-                          :
                                                           :
                                                           :
NATIONAL WESTMINSTER BANK PLC,                             :
                                                           :
                                   Defendant.              :
                                                           :
---------------------------------------------------------- x
DORA L. IRIZARRY, Chief United States District Judge:

       Approximately 200 individuals and estates of deceased persons (collectively, “Plaintiffs”),

brought this consolidated action against defendant National Westminster Bank PLC

(“Defendant”), seeking to recover damages from terrorist attacks in Israel and the Palestine

Territories pursuant to the civil liability provision of the Antiterrorism Act of 1992 (“ATA”), 18

U.S.C. § 2333(a). Specifically, Plaintiffs allege that Defendant is liable civilly pursuant to the

ATA's treble damages provision for: (1) aiding and abetting the murder, attempted murder, and

serious physical injury of American nationals outside the United States in violation of 18 U.S.C.

§ 2332; (2) knowingly providing material support or resources to a Foreign Terrorist Organization
(“FTO”) in violation of 18 U.S.C. § 2339B; and (3) willfully and unlawfully collecting and

transmitting funds with the knowledge that such funds would be used for terrorist purposes in

violation of 18 U.S.C. § 2339C. Defendant now brings the instant limited renewed motion for

summary judgment pursuant to Federal Rule of Civil Procedure 56. For the reasons set forth

below, Defendant’s motion for summary judgment is granted; Plaintiff’s cross-motion for leave to

amend the complaint to add a claim under the Justice Against Terrorism Act, 18 U.S.C. §

2333(d)(2) is denied and this action is dismissed.

                                              BACKGROUND1

        The Plaintiffs first filed a complaint in Weiss v. National Westminster Bank PLC2 on

September 29, 2005. See, Compl., Weiss Dkt. Entry No. 1. On September 27, 2006, the late

Honorable Charles P. Sifton, then presiding, dismissed Plaintiffs’ aiding and abetting claim, but

denied dismissal of Plaintiffs’ remaining claims. Weiss v. National Westminster Bank PLC

(“Weiss I”), 453 F. Supp.2d 609 (E.D.N.Y. 2006). On March 2, 2007, Plaintiffs filed a complaint

in Applebaum v. National Westminster Bank PLC. Applebaum Dkt. Entry No. 1. In light of Judge

Sifton's rulings in Weiss I, the parties in Applebaum agreed to dismissal without prejudice of their

aiding and abetting claim. Applebaum Dkt. Entry Nos. 26, 28.

        Defendant first moved for summary judgment pursuant to Rule 56 on December 7, 2011,

Weiss Dkt. Entry No. 264, which Plaintiffs opposed, Weiss Dkt. Entry No. 271. Defendant moved

on three grounds, the first of which was that no reasonable jury could find that Defendant acted



1
  The Court assumes familiarity with the facts and circumstances underlying this action, which are summarized more
fully in the Court's previous orders. See, e.g., Weiss v. National Westminster Bank PLC (“Weiss II”), 936 F. Supp.2d
100 (E.D.N.Y. 2013), vacated, 768 F.3d 202 (2d Cir. 2014) (“Weiss II-A”).
2
  By order dated December 27, 2007, Weiss and Applebaum were formally consolidated for pretrial proceedings.
Citations to the “Weiss Docket” or “Weiss” are to Weiss v. National Westminster Bank PLC, 05-CV-4622. Citations
to the “Applebaum Docket” or “Applebaum” are to Applebaum v. National Westminster Bank PLC, 07-CV-916.
Where documents have been filed on both dockets, the Court cites to the Weiss Docket only, as the lead case.

                                                         2
with the requisite scienter under the ATA. On March 28, 2013, this Court granted Defendant’s

motion, reaching only the scienter element. See, Weiss II, 936 F. Supp.2d 100. On September 22,

2014, the Second Circuit reversed the Court’s grant of summary judgment to Defendant and

remanded the case “for further proceedings, including consideration of NatWest's other asserted

grounds for summary judgment.” Weiss II-A, 768 F.3d at 212.

       On January 12, 2015, in light of the decision of the United States Supreme Court in Daimler

AG v. Bauman, 571 U.S. 117 (2014), Defendant moved to dismiss the action for lack of personal

jurisdiction pursuant to Rule 12(b)(2), or in the alternative, for summary judgment pursuant to

Rule 56. Weiss Dkt. Entry No. 327. Plaintiffs opposed Defendant’s motion. Weiss Dkt. Entry

No. 329. Defendant replied. Weiss Dkt. Entry No. 330. The Court held oral argument on

Defendant’s motion on October 8, 2015. On March 31, 2016, the Court denied Defendant’s motion

in its entirety, holding that NatWest is subject to personal jurisdiction in New York. See, Weiss v.

National Westminster Bank PLC (“Weiss III”), 176 F. Supp.3d 264 (E.D.N.Y. 2016).

       On June 17, 2016, Plaintiffs amended their complaint, adding claims arising from three

additional attacks, the Ben Yehuda Street Bombings on December 1, 2001, the Part Junction Bus

#32A Bombing on June 18, 2002, and the March 7, 2002 suicide attack on Atzmona (collectively,

the “SoL Attacks”).     See, Amended Complaint, Weiss Dkt. Entry No. 345 and Amended

Complaint, Applebaum, Dkt. Entry No. 218. On August 2, 2016, the Court granted Defendant

permission to file a renewed motion for summary judgment with respect to the ATA elements that

the Court did not reach in Weiss II, as well as Defendant’s motion for summary judgment with

respect to Plaintiffs’ claims based on the SoL Attacks. On February 24, 2017, Defendant filed a

renewed motion for summary judgment. See, Motion for Summary Judgment, Weiss Dkt. Entry

No. 358, which Plaintiffs opposed, See, Memorandum in Opposition, Weiss Dkt. Entry No. 362.



                                                 3
Defendant replied. Reply, Weiss Dkt. Entry No. 365. On September 30, 2017, the Court granted

in part and denied in part Defendant’s renewed motion for summary judgment. See, Weiss v.

National Westminster Bank PLC (“Weiss IV”), 278 F. Supp.3d 636 (E.D.N.Y. 2017).

       The Court denied Defendant’s summary judgment motion to the extent that: (1) there are

genuine issues of material fact as to whether Defendant proximately caused international terrorism

under the ATA; (2) there is sufficient admissible evidence for a reasonable jury to conclude that

the 13 Charities are alter egos of Hamas under Hamas’ control; (3) Plaintiffs’ expert Ronni Shaked

may testify to put factual evidence into context to establish Hamas’s responsibility for an attack,

but not to establish the basic facts in the first instance; (4) Plaintiffs’ witness Evan Kohlmann may

testify as an expert about Hamas’ background and use of propaganda, but his summaries of the

attacks and recitation of the presented evidence, without using any expertise, is not admissible; (5)

there is sufficient admissible evidence for a reasonable jury to conclude that Hamas committed

sixteen of the eighteen attacks; (6) Israeli military court convictions are admissible; and (7)

eyewitness accounts are admissible. Id. at 651. The Court granted Defendant’s summary

judgment motion to the extent that: (1) Plaintiffs have not provided sufficient admissible evidence

of Hamas’ responsibility for the September 24 attack; (2) Hamas’ claims of responsibility, standing

alone, are not admissible; (3) Plaintiffs are collaterally estopped from arguing that Hamas

committed the Bus No. 19 Attack; and (4) Plaintiffs’ § 2339C claims are dismissed. Id. The Court

concluded that Plaintiffs’ remaining claims may proceed. Id.

       On March 14, 2018, the Court granted Defendant permission to file a second renewed

motion for summary judgment to address the narrow issue of how the Second Circuit’s recent

decision in Linde v. Arab Bank, Plc, 882 F.3d 314 (2d Cir. 2018), supports its position. On May

23, 2018, Defendant filed the instant motion for summary judgment. See, Motion for Summary



                                                 4
Judgment (“Mot.”), Weiss Dkt. Entry No. 395. Plaintiffs opposed Defendant’s motion. See,

Memorandum in Opposition (“Opp.”), Weiss Dkt. Entry No. 403. Defendant replied. See, Reply

in Support of Motion for Summary Judgment (“Reply”), Weiss Dkt. Entry No. 404.

                                      LEGAL STANDARD

I.     Summary Judgment

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The court must view all facts in the light most favorable to the nonmoving party,

but “only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380

(2007). “When opposing parties tell two different stories, one of which is blatantly contradicted

by the record, so that no reasonable jury could believe it, a court should not adopt that version of

the facts for purposes of ruling on a motion for summary judgment.” Id. A genuine issue of

material fact exists if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (internal quotations

and citations omitted). The nonmoving party, however, may not rely on “[c]onclusory allegations,

conjecture, and speculation.” Kerzer v. Kingly Manufacturing, 156 F.3d 396, 400 (2d Cir. 1998).

“When no rational jury could find in favor of the nonmoving party because the evidence to support

its case is so slight, there is no genuine issue of material fact and a grant of summary judgment is

proper.” Gallo v. Prudential Residential Services, Limited Partnership, 22 F.3d 1219, 1224 (2d

Cir. 1994) (citing Dister v. Continental Group, Inc., 859 F. 2d 1108, 1114 (2d Cir. 1988)).

II.    Primary Liability Under the ATA

       Section 2333(a) provides a civil remedy for “[a]ny national of the United States injured in

his or her person, property, or business by reason of an act of international terrorism, or his or her



                                                  5
estate, survivors, or heirs,” stating that such national “may sue therefor in any appropriate district

court of the United States . . .” 18 U.S.C. § 2333(a). Under the ATA, “international terrorism”

means activities that:

       (A) involve violent acts or acts dangerous to human life that are a violation of the
       criminal laws of the United States or of any State, or that would be a criminal
       violation if committed within the jurisdiction of the United States or of any State;

       (B) appear to be intended--

               (i) to intimidate or coerce a civilian population;

               (ii) to influence the policy of a government by intimidation or coercion; or

               (iii) to affect the conduct of a government by mass destruction,
               assassination, or kidnapping; and

       (C) occur primarily outside the territorial jurisdiction of the United States, or
       transcend national boundaries in terms of the means by which they are
       accomplished, the persons they appear intended to intimidate or coerce, or the
       locale in which their perpetrators operate or seek asylum . . .

18 U.S.C. § 2331(1); See, Linde, 882 F.2d 314. Thus, the ATA has four separate requirements for

an act to constitute international terrorism. The act at issue must: (1) involve violence or endanger

human life; (2) violate federal or state criminal law if committed in the United States; (3) appear

to be intended to intimidate or coerce civilian population, influence government policy, or affect

government conduct by specified means; and (4) occur primarily outside the United States or

transcend national boundaries. See, Linde, 882 F.3d at 326 (citing Licci ex rel. Licci v. Lebanese

Canadian Bank, SAL, 673 F.3d 50, 68 (2d Cir. 2012)).

       Plaintiffs bring their claims under 18 U.S.C. § 2339B as the predicate criminal violation to

satisfy the second prong, which requires that the act violate federal criminal law. Section 2339B

makes it a felony to “knowingly provide[] material support or resources to a [F]oreign [T]errorist

[O]rganization,” or attempting or conspiring to do so. 18 U.S.C. § 2339B; See also, Weiss II-A,



                                                  6
768 F.3d at 207. Under § 2339B, “a defendant may be liable for civil remedies under § 2333(a)

for providing material support to an organization that solicits funds for an FTO,” even if that

support is not provided directly to the FTO itself. Weiss II-A, 768 F.3d at 209.

       In Linde, the Second Circuit rejected the argument that providing material support to a

known FTO in violation of § 2339B invariably constitutes a violent act or act dangerous to human

life. Linde, 882 F.3d at 326. (“[T]he provision of material support to a terrorist organization does

not invariably equate to an act of international terrorism. Specifically, . . . providing financial

services to a known terrorist organization may afford material support to the organization even if

the services do not involve violence or endanger life and do not manifest the apparent intent

required by § 2331(1)(B).”). The Second Circuit explained that, “conduct that violates a material

support statute can also satisfy the § 2331(1) definition requirements of international terrorism in

some circumstances.” Id. (emphasis added). However, the Second Circuit found that it was

“incorrect [for the trial court in Linde] to instruct the jury that a finding that Arab Bank provided

material support to Hamas in violation of § 2339(B) was alone sufficient to prove the bank's own

commission of an act of international terrorism under § 2333(a).” Id. Instead, the jury “needed to

be instructed on and to find proved all of § 2331(1)’s definitional requirements for an act of

international terrorism, including those pertaining to violence or danger and the apparent intent to

intimidate or influence.” Id.

       In Boim v. Holy Land Foundation for Relief and Development, the Seventh Circuit rejected

the plaintiffs’ arguments that the defendant’s financial donations to Hamas and Hamas-affiliated

charities constituted an act of international terrorism as a matter of law when the defendant knew

that Hamas used such money to finance the killing of Israeli Jews (some of whom were American

citizens). 549 F.3d 685 (7th Cir. 2008) (en banc). The Second Circuit in Linde explained that the



                                                 7
holding in Boim was not contrary to its holding, noting that in Boim, the Seventh Circuit had not

determined that the provision of material support is “always” an act of international terrorism.

Linde, 882 F.3d at 327. Instead, in Boim, the Seventh Circuit analogized that “‘giving money to

Hamas’ [is like] ‘giving a loaded gun to a child,’ explaining that, while neither transfer is a violent

act, both are acts ‘dangerous to human life.’” Id. (quoting Boim, 549 F.3d at 690). The Seventh

Circuit in Boim focussed on the foreseeability that providing Hamas funding would enable Hamas

to kill more people. Id. However, the Second Circuit in Linde explained: “We need not here

decide whether we would similarly conclude that a jury could find that direct monetary donations

to a known terrorist organization satisfy § 2331(1)'s definitional requirements for an act of

terrorism.” Id. (citing Licci, 673 F.3d at 68–69). The Second Circuit in Linde concluded “only

that providing routine financial services to members and associates of terrorist organizations is not

so akin to providing a loaded gun to a child as to . . . compel a finding that as a matter of law, the

services were violent or life-endangering acts that appeared intended to intimidate or coerce

civilians or to influence or affect governments.” Id. Thus, the Second Circuit determined that the

provision of material support to a terrorist organization alone is not enough to constitute

international terrorism.

III.   Secondary Liability Under the ATA

       Initially, the ATA did not provide a civil remedy against secondary actors who facilitated

acts of international terrorism by others. See, Linde, 882 F.3d at 319-20 (citing Rothstein v. UBS

AG, 708 F.3d 82, 97 (2d Cir. 2013)) (“Initially, the ATA afforded civil relief only against the

principals perpetrating acts of international terrorism.”). On September 28, 2016, Congress

amended the ATA by enacting the Justice Against Terrorism Act, Publ. L. No. 114-222 130 Stat.

852 (2016) (“JASTA”). JASTA amends § 2333 by providing a cause of action against “any person



                                                  8
who aids and abets, by knowingly providing substantial assistance, or who conspires with the

person who committed . . . an act of international terrorism.” 18 U.S.C. § 2333(d)(2).

       “JASTA expressly states that such secondary liability claims are not temporally limited to

terrorist acts occurring after that statute's enactment.” Linde, 882 F.3d at 320. Rather, aiding and

abetting and conspiracy claims can be asserted “as of the date on which such act of international

terrorism was committed, planned, or authorized.” 18 U.S.C. § 2333(d). JASTA’s amendment to

the ATA applies to any civil action: “(1) pending on, or commenced after [the date of JASTA’s]

enactment; and (2) arising out of an injury . . . on or after September 11, 2001.” Id. at Statutory

Note (Effective and Applicability Provisions); See also, Linde, 882 F.3d at 320.

       In enacting JASTA, Congress instructed that the “proper legal framework for how [aiding

and abetting] liability should function” under the ATA is the framework identified in Halberstam

v. Welch, 705 F.2d 472 (D.C. Cir. 1983). 18 U.S.C. § 2333 Statutory Note (Findings and Purpose

§ 5); See also, Linde, 882 F.3d at 329. Halberstam set forth three elements for finding aiding and

abetting liability in the civil context: (1) “the party whom the defendant aids must perform a

wrongful act that causes an injury,” (2) “the defendant must be generally aware of his role as part

of an overall illegal or tortious activity at the time that he provides the assistance,” and (3) “the

defendant must knowingly and substantially assist the principal violation.” 705 F.2d at 487. As

discussed in Linde, Halberstam identified six relevant factors for “determining ‘how much

encouragement or assistance is substantial enough’ to satisfy the third element: (1) the nature of

the act encouraged, (2) the amount of assistance given by defendant, (3) defendant's presence or

absence at the time of the tort, (4) defendant's relation to the principal, (5) defendant's state of

mind, and (6) the period of defendant's assistance.’” Linde, 882 F.3d at 329 (citing Id. at 483-84).




                                                 9
        The Second Circuit has explained that, “[a]iding and abetting requires the secondary actor

to be aware that, by assisting the principal, it is itself assuming a role in terrorist activities.” Linde,

882 F.3d at 319 (citation omitted). For a defendant that is a financial institution, this requires a

showing that “in providing [financial] services, the bank was generally aware that it was thereby

playing a role in [the terrorist organization’s] violent or life-endangering activities,” which

“requires more than the provision of material support to a designated terrorist organization.” Id.

(citation omitted).

                                             DISCUSSION

I.      Defendant’s Primary Liability Under the ATA

        Plaintiffs assert, and this Court concluded before the Second Circuit’s decision in Linde,

that a triable issue of material fact remains as to whether Defendant committed an act of

international terrorism by facilitating Interpal’s transfers of funds to 13 charities (“13 Charities”),

which plaintiffs contend are alter egos of or controlled by Hamas, an FTO. See, Weiss IV, 278 F.

Supp.3d at 644, 651. As discussed above, the ATA sets forth four separate requirements for an

act to constitute international terrorism. The act at issue must: (1) involve violence or endanger

human life; (2) violate federal or state criminal law if committed in the United States; (3) appear

intended to intimidate or coerce civilian population, influence government policy, or affect

government conduct by specified means; and (4) occur primarily outside the United States or

transcend national boundaries. See, Licci, 673 F.3d at 68. The Court did not consider in its

previous decisions the satisfaction of all of these specific prongs. See, e.g., Weiss IV, 278 F.

Supp.3d 636. Defendant argues that it is entitled to summary judgment because Plaintiffs cannot

satisfy all four requirements. See generally, Mot. Specifically, Defendant contends that there is

no triable issue of fact as to whether Defendant engaged in violent acts or acts dangerous to human



                                                    10
life and did so with terroristic intent, and thus, Plaintiffs cannot demonstrate the first and third

prongs discussed in Linde. Id.

       For purposes of its summary judgment motion and because the Second Circuit previously

ruled in Plaintiffs’ favor on the issue, See, Weiss II-A, 768 F.3d at 212, Defendant assumes that a

triable issue of fact remains as to whether Defendant knowingly provided material support to an

FTO in violation of § 2339B. See, Mot. at 5, n.4. Thus, Defendant does not dispute that the second

Linde prong presents a triable issue of fact. Additionally, Defendant does not dispute the fourth

Linde prong, that its alleged conduct occurred primarily outside the United States or transcended

national boundaries. Id. at 5, n.3.

       A. Violent Acts or Acts Dangerous to Human Life

       Defendant contends that no reasonable juror could find that Defendant’s routine banking

services to Interpal involved violent acts or acts dangerous to human life. See, Mot. at 9.

Defendant argues that undisputed evidence demonstrates that, to Defendant’s knowledge, Interpal

was a charity “aiming to do good works in a deeply deprived and troubled region.” Id. To support

this contention, Defendant points to customer information forms and emails between Defendant’s

employees, internal meeting minutes, internal records, and Interpal’s annual reports, all of which

indicate that Interpal was a charitable organization.        Id. at 9-11; See also, Defendant’s

Supplemental Rule 56.1 Statement (“Def.’s 56.1 Stmt.”), Weiss Dkt. Entry No. 397 ¶¶ 3-6;

Declaration of Mark E. McDonald in Support of Mot. (“McDonald Decl.”), Weiss Dkt. Entry No.

396, Exs. 3, 5-7. Defendant provides evidence demonstrating that, of at least 457 wire transfers

processed by Defendant from Interpal to the 13 Charities, none were identified as being for a

specific violent or terroristic purpose. See, Def.’s 56.1 Stmt. ¶¶ 7-8; McDonald Decl., Ex. 8.

       Plaintiffs concede that there is no evidence that any of Interpal’s transfers to the 13



                                                11
Charities processed by Defendant were identified as being for any specific violent or terroristic

purpose. See, Plaintiffs’ Response to Defendant’s 2011 Rule 56.1 Statement (“Pls.’ Resp. to 2011

56.1 Stmt.”), Weiss Dkt. Entry No. 283 ¶ 248 (“Plaintiffs admit they do not contend that any of

the funds Interpal transferred from the accounts it maintained with NatWest to Hamas was used

specifically to finance any of the terrorist attacks that injured Plaintiffs and/or killed their loved

ones.”) (internal quotation marks and citation omitted); See also, Plaintiffs’ Response to

Defendant’s 56.1 Stmt. (“Pls.’ Resp. to 56.1 Stmt.”), Weiss Dkt. Entry No. 401 ¶ 8 (“Admit that

Interpal did not identify any of the Relevant Transfers as being for any violent or terroristic

purpose.”). Furthermore, Plaintiffs’ experts Dr. Matthew Levitt and Mr. Arieh Spitzen admitted

that the 13 Charities performed charitable work. See, Defendant’s 2011 Rule 56.1 Statement

(“Def.’s 2011 56.1 Stmt.”), Weiss Dkt. Entry No. 279 ¶¶ 240-42.

       Citing to the experts reports by Levitt and Spitzen, Plaintiffs instead argue that the evidence

demonstrates that the 13 Charities were controlled by Hamas founders and that the 13 Charities

“were instrumental in organizing and distributing payments to families of suicide bombers and

other terrorists.” See, Mot. at 10 (citing Plaintiffs’ Supplemental Rule 56.1 Statement (“Pls.’ 56.1

Stmt.”), Weiss Dkt. Entry No. 402 ¶ 19 and Declaration of Aaron Schlanger (“Schlanger Decl.”),

Weiss Dkt Entry No. 400, Exs. 11, 19-21). Plaintiffs claim that the evidence shows that the 13

Charities “recruited Hamas operatives to commit terrorist attacks.” See, Id. at 11 (citing Pls.’ 56.1

Stmt. ¶ 19 and Schlanger Decl. Exs. 11, 19-21). Plaintiffs further assert that the 13 Charities were

“integral to Hamas’s structure and operational capacity,” without providing evidentiary support

for such an assertion. See, Id. at 11.

       Defendant relies on concessions made by Plaintiffs’ own experts, Levitt and Spitzen, to

counter the arguments made by Plaintiffs. See, Reply at 6. Specifically, Levitt does not opine that



                                                 12
any funds transferred by Interpal through Defendant accounts were used to perpetrate the 15

attacks3 or that any of the 12 Charities4 participated in, planned, trained the perpetrators of,

requested that someone carry out, or was the cause of any of the 15 attacks. Id.; See also, Mot. at

12-13 (citing Pls.’ Resp. to 2011 56.1 Stmt. ¶¶ 253-56, 258-59). Similarly, Spitzen does not opine

that any funds transferred by Interpal through its Defendant account were used to perpetrate the

15 attacks or that any of the 13 Charities participated in, planned, trained the perpetrators of,

requested that someone carry out, or was the cause of any of the 15 attacks. See, Reply at 6; See

also, Mot. at 12-13 (citing Pls.’ Resp. to 2011 56.1 Stmt. ¶¶ 266-69, 271-72). Defendant further

maintains that the evidence upon which Plaintiffs rely does not relate to the wire transfers

processed by Defendant. See, Reply at 6.

           Plaintiffs rely on the fact that the United States designated Interpal as a Specially

Designated Global Terrorist (“SDGT”) for providing support, including fundraising to Hamas, to

support their contention that Defendant’s services involved violent or dangerous acts. See, Opp.

at 10 (citing Pls.’ 56.1 Stmt. ¶ 7 and Schlanger Decl. Ex. 4). Defendant replies that Interpal’s

designation as an SDGT demonstrates, at best, a violation of § 2339B because of Defendant’s

support of an FTO. See, Reply at 6-7 (citing Weiss II-A, 768 F.3d at 211). The Second Circuit

indeed distinguished an SDGT designation by OFAC from the State Department’s FTO

designation. See, Weiss II-A, 768 F.3d at 208-09, n.7 (“While an organization designated as an

FTO by the State Department is a terrorist organization for the purposes of § 2339B, that is not

true for organizations designated as SDGT by OFAC.”). Defendant also emphasizes that nothing



3
  Defendant refers to 15 attacks because, at the time of the experts’ concessions, Plaintiffs’ claims arose from 15
attacks between March 27, 2002 and September 24, 2004 that Plaintiffs allege were perpetrated by Hamas. See, Pls.’
Resp. to 2011 56.1 Stmt. ¶ 241. After this Court’s decision in Weiss IV, Plaintiffs’ claims now arise out of 16 attacks.
See, Weiss IV, 278 F. Supp.3d at 651.
4
    The Expert Report of Dr. Matthew Levitt refers only to twelve of the 13 Charities. See, Mot. at 12, n.8.

                                                           13
in the OFAC designation of Interpal as an SDGT states that Interpal had any involvement with

Hamas’s terrorist activities. See, Reply at 7. The OFAC designation also does not state that the

banking services Defendant provided to Interpal involved Hamas’s terrorist activities. Id.

       Finally, Plaintiffs maintain that the Union of Good, designated as an SDGT in 2008 as an

organization created by Hamas leadership in late 2000 to transfer funds Hamas, was Defendant’s

customer. See, Opp. at 10, n.12 (citing Pls.’ 56.1 Stmt ¶ 12 and Schlanger Decl. Ex. 9).

Defendant’s disputes this assertion. See, Reply at 7. Additionally, Defendant argues that, even if

Union of Good were Defendant’s customer, that evidence, at best, would show a violation of

§ 2339B as Defendant’s support of an agent of an FTO. See, Reply at 7.

       On appeal from this Court’s initial grant of summary judgment to Defendant, the Second

Circuit held that Plaintiffs’ allegations survive summary judgment as to whether Defendant had

the requisite scienter under the material support statute, § 2339B. See, Weiss II-A, 768 F.3d 205.

The Second Circuit explained that § 2339 “requires only a showing that [Defendant] had

knowledge that, or exhibited deliberate indifference to whether, Interpal provided material support

to a terrorist organization, irrespective of whether Interpal’s support aided terrorist activities of

the terrorist organization.” Id. (alterations in original). However, § 2331(1) specifies that, to

constitute an act of international terrorism supporting civil liability under § 2333, Defendant’s

activities must meet the definitional requirements of international terrorism § 2331(1). See, 18

U.S.C. § 2331(1). Thus, as the Second Circuit subsequently elaborated in 2018 in Linde, a

violation of § 2339B “does not invariably equate to an act of international terrorism.” Linde, 882

F.3d at 326. While, “conduct that violates a material support statute can also satisfy the § 2331(1)

definitional requirements of international terrorism in some circumstances,” Id. (emphasis added),

a reasonable juror cannot conclude that Defendant’s alleged conduct involves violence or



                                                 14
endangers human life.

       Plaintiffs assert that the issue of whether Defendant’s conduct satisfies the elements of

§ 2331(1) and § 2333(d) always is a question for the jury. See, Opp. at 3. However, that assertion

is not supported by the Second Circuit’s ruling in Linde. Instead, the Second Circuit concluded in

Linde that in that case, the acts alleged, i.e., “providing routine financial services to members and

associates of terrorist organizations,” was “not so akin to providing a loaded gun to a child as to

. . . compel a finding that as a matter of law, the services were violent or life-endangering acts that

appeared intended to coerce civilians or to influence or affect government.” Linde, 882 F.3d at

327. Linde did not preclude a finding that, as a matter of law, providing routine financial services

for charitable purposes to charities that include members and associates of terrorist organizations

is not a violent act or act dangerous to human life under § 2331(1).

       The Second Circuit remanded the Linde case for the jury to determine whether the

§ 2331(1) requirements were satisfied without finding that defendant Arab Bank did not satisfy

the § 2331(1) requirements as a matter of law. Id. However, evidence was presented in the Linde

case that is not present in this case. See, Id. at 321-22. For example, Arab Bank executed wire

transfers for known Hamas leaders and operatives. Id. at 321. At least one Hamas spokesman

held an account at an Arab Bank branch. Id. Arab Bank employees admitted their awareness of

the Hamas affiliations, as it is alleged Defendant did in this case. Id. Arab Bank processed

transfers on behalf of purported charities known to funnel money to Hamas. Id. However, some

of the Arab Bank transfers were identified explicitly as payments for suicide bombings. Id. at 321-

22. There is no evidence that the transfers Defendant processed on behalf of the 13 Charities were

used explicitly for purposes similar to those describe in Linde.

       Without guidance from the Second Circuit as to the types of activities that would constitute



                                                  15
violent acts or acts dangerous to human life, the Court looks to the plain language of the statute.

Black’s Law Dictionary offers three definitions of ‘violent’: (1) “[o]f, relating to, or characterized

by strong physical force;” (2) “[r]esulting from extreme or intense force;” and (3) “[v]ehemently

or passionately threatening.” Violent, Black’s Law Dictionary (10th ed. 2014). Black’s Law

Dictionary offers two definitions of ‘dangerous’: (1) “([o]f a condition, situation, etc.) perilous;

hazardous; unsafe;” and (2) “([o]f a person, an object, etc.) likely to cause serious bodily harm.”

Dangerous, Id.

       While the evidence Plaintiffs rely upon is sufficient to demonstrate a triable issue of fact

as to whether Defendant provided material support to a foreign terrorist organization in violation

of § 2339B, the evidence does not warrant a trial as to whether Defendant’s activities involved

violent acts or acts dangerous to human life as required under § 2331(1). Plaintiffs’ reliance on

the fact that the 13 Charities were controlled by Hamas founders, without more, is insufficient to

prove that Defendant’s activities were violent or endangered human life. Indeed, Plaintiffs offer

no evidence, and their experts do not opine, that the 13 Charities participated in, planned, trained

the perpetrators of, requested that someone carry out, or were the cause of the attacks giving rise

to Plaintiffs’ claims. Plaintiffs identify no transfers from Interpal to the 13 Charities as payments

meant to involve a violent act or an act dangerous to human life. Similarly, the fact that Interpal

and the Union of Good were designated as SDGTs alone is insufficient to satisfy the violent act or

act dangerous to human life prong of § 2331(1).

       Plaintiffs contend that Defendant’s banking services to Interpal and the 13 Charities

contributed to terrorism merely because those organizations engage in terroristic activity. See,

Opp. at 8-9. Plaintiffs’ assertions address Defendant’s indirect contribution, through banking

services, to terrorist activities without establishing any nexus between the banking services and



                                                 16
the terrorist activities. Plaintiffs offer no evidence that Defendant’s banking services directly

involved strong physical force, or intense force, or vehement or passionate threats. Plaintiffs also

do not offer evidence sufficient to create a factual dispute as to whether Defendant’s banking

services directly involved peril or hazard or were likely to cause serious bodily harm.

       Thus, Defendant’s motion for summary judgment as to the violent acts and acts dangerous

to human life prong of § 2331(1) is granted because Plaintiffs fail to present evidence sufficient to

create a jury question as to whether Defendant’s activities involved violent acts or acts dangerous

to human life.

       B. Terroristic Intent

       The terrorist intent prong of § 2331(1) requires that Defendant’s actions “appear to be

intended to (i) intimidate or coerce a civilian population; (ii) to influence the policy of a

government by intimidation or coercion; or (iii) to affect the conduct of a government by mass

destruction, assassination, or kidnapping.” 18 U.S.C. § 2331(1)(B). The “appear to be intended”

requirement “does not depend on the actor’s beliefs, but imposes on the action an objective

standard to recognize the apparent intention of action.” Weiss II-A, 768 F.3d at 207, n.6. As with

the violent act or act that is dangerous to human life prong of § 2331(1), the provision of material

support to a terrorist organization in violation of § 2339B “does not invariably equate to an act of

international terrorism.   Specifically, . . . providing financial services to a known terrorist

organization may afford material support to the organization even if the services . . . do not

manifest the apparent intent required by § 2331(1)(B).” Linde, 882 F.3d at 326. Here, Plaintiffs

have not alleged, and the evidence does not show that Defendant’s apparent intent satisfies specific

the intent requirement under § 2331(B).

       Plaintiffs rely on evidence tending to show that Defendant provided material support to a



                                                 17
terrorist organization to argue that an issue of fact exists as to whether Defendant had the requisite

terroristic intent under § 2331. Plaintiffs rely on evidence that Defendant knowingly provided

financial services to a designated FTO, which satisfies that scienter requirement under § 2339.

See, Opp. at 13-15 (discussing an RBS consent order that detailed its efforts to evade U.S sanctions

against State Sponsors of Terrorism and an OFAC Settlement Agreement in which OFAC found

that Defendant cleared U.S. dollars on behalf of an SDGT and its subsidiary and evaded U.S.

sanctions). However, the scienter requirement of the predicate material support statute is not the

same as the definitional requirements of terroristic intent in § 2331(1). See, Linde, 882 F.3d at

328.

       In Linde the Second Circuit provided an example of an action that would constitute material

support and satisfy the requirements for international terrorism as defined by § 2331(1):

       Most obviously, a person who voluntarily acts as a suicide bomber for Hamas in
       Israel can thereby provide material support to that terrorist organization while also
       committing an act of terrorism himself. The suicide bombing is unquestionably a
       violent act whose apparent intent is to intimidate civilians or influence government.

Id. at 326. In Linde, the evidence demonstrated that defendant Arab Bank processed bank transfers

that “were explicitly identified as payments for suicide bombings.” Id. at 321. The Second Circuit

concluded that such evidence was sufficient to create a triable issue of fact as to whether Arab

Bank’s activities satisfied the intent requirement under § 2331(1)(B). Id. at 327. Here, Plaintiffs

provide no such evidence that Defendant merely provided banking services to Interpal for

ostensibly charitable purposes, which does not satisfy the intent required by § 2331(B) as

established by the Linde Court. Plaintiffs adduce no evidence that Defendant had the apparent

intent to intimidate or coerce a civilian population, influence the policy of a government by

intimidation or coercion, or affect the conduct of a government by mass destruction, assassination,

or kidnapping.


                                                 18
       Accordingly, Defendant’s summary judgment motion as to the terroristic intent prong of

§ 2331(1) is granted because there is no material issue of fact as to whether Defendant’s activities

appeared to be intended to intimidate or coerce a civilian population, influence the policy of a

government by intimidation or coercion, or affect the conduct of a government by mass

destruction, assassination, or kidnapping.

II.    Plaintiffs’ Aiding and Abetting Claims

       Although Judge Sifton dismissed Plaintiffs’ aiding and abetting claims in 2006, Plaintiffs

contend that they properly have asserted an aiding and abetting claim by including a claim pursuant

to § 2333(d) in the proposed joint pretrial order, Weiss Dkt. Entry No. 391, filed on March 8, 2018.

See, Opp. at 16. Defendant argues that this Court already dismissed Plaintiffs’ aiding and abetting

claim, and that Plaintiffs have not sought to replead any such claim. See, Mot. at 3, 20-21.

Defendant further contends that, even if the Court permits Plaintiffs to plead an aiding and abetting

claim, Defendant is entitled to summary judgment on that claim. See, Id. at 20-24.

       A. The Joint Pretrial Order

       In the proposed joint pretrial order, Plaintiffs allege that Defendant is liable under

§ 2333(d) for aiding and abetting a person or entity who committed an attack committed, planned,

or authorized by a FTO. See, Weiss Dkt. Entry No. 391 at 3-6. Specifically, Plaintiffs allege that:

       (1) Hamas was responsible for the attacks that injured the Plaintiffs; (2) Defendant
       provided substantial assistance to Hamas for its terrorist activities, including these
       attacks, by transferring significant sums of money to organizations that it knew (or
       consciously avoided knowing) were controlled by Hamas; and (3) Defendant’s acts
       were a substantial factor in causing the Plaintiffs’ injuries and those injuries were a
       reasonably foreseeable result of the significant sums of money Defendant sent to
       Hamas.

Id. at 5 (footnote omitted). Plaintiffs concede that the Court dismissed Plaintiffs’ common law

aiding and abetting claim previously, but they allege that, because JASTA expressly is retroactive,



                                                 19
§ 2333(d) provides a new and superseding legal basis for Plaintiffs’ aiding and abetting claims,

and that Halberstam is “the proper legal framework” for such claims. Id. (citing Linde, 882 F.3d

at 329). Defendant’s summary of defenses in the proposed joint pretrial order includes a statement

that, “[t]he claims to be tried do not include an aiding and abetting claim because Judge Sifton

dismissed the only aiding and abetting claim plaintiffs have ever pleaded in these lawsuits long

ago.” Id. (citing Weiss I, 453 F. Supp.2d at 621).

       Plaintiffs argue that they are entitled to proceed on the aiding and abetting claims alleged

in the proposed joint pretrial order because Rule 16(d) “provides that a pretrial order controls the

course of the action, and such an action supersedes the pleadings.” Opp. at 16, n.18 (quotations

and citations omitted). Plaintiffs offer that, should the Court prefer that Plaintiffs assert their

§ 2333(d) claims by amending their complaint rather than through a pretrial order, Plaintiffs would

comply. Id.

       As a threshold matter, the Court must decide whether it will permit Plaintiffs to include an

aiding and abetting claim under § 2333(d) in the pretrial order even though Plaintiffs have not

included the statutory claim in the pleadings. While a pretrial order does supersede all prior

pleadings and controls the subsequent course of the action, See, Rockwell International Corp. v.

United States, 549 U.S. 457, 474 (2007), the Court normally does not expect to see claims or

defenses not contained in the pleadings appearing for the first time in the pretrial order, particularly

in a case such as this that has been pending a long time and has had substantial motion practice.

See, Wilson v. Muckala, 303 F.3d 1207, 1215 (10th Cir. 2002) (“The laudable purpose of Fed. R.

Civ. P. 16 is to avoid surprise, not foment it.”). Instead, a party may amend its pleading to add

claims with the court’s leave. See, Fed. R. Civ. P. 15(a). Accordingly, the Court does not permit

Plaintiffs to raise JASTA claims for the first time in the pretrial order.



                                                  20
       The Court instead will consider whether it grants Plaintiffs leave to amend their complaint

pursuant to Federal Rule of Civil Procedure 15(a) even though Plaintiffs ask for this relief only in

the alternative to the Court’s acceptance of the claim in the pretrial order, and fashions the request

as a cross-motion in a footnote in the opposition, but does not attach a proposed amended

complaint. See, Opp. at 16, n.18 (“Should the Court prefer that Plaintiffs assert their § 2333(d)

claims by amended their complaints rather than through the Joint Pre-Trial Order, they will of

course do so.”).

       Federal Rule of Civil Procedure 15(a) provides that a party shall be given leave to amend

“when justice so requires.” Id. “Leave to amend should be freely granted, but the district court

has the discretion to deny leave if there is a good reason for it, such as futility, bad faith, undue

delay, or undue prejudice to the opposing party.” Jin v. Metro. Life Ins. Co., 310 F.3d 84, 101 (2d

Cir. 2002); See also, Local 802, Assoc. Musicians of Greater N.Y. v. Parker Meridien Hotel, 145

F.3d 85, 89 (2d Cir. 1998). If a scheduling order has been entered setting a deadline for

amendments, the schedule “may be modified” to allow the amendment “only for good cause and

with the judge's consent.” Fed. R. Civ. P. 16(b)(4).

       Here, a June 1, 2016 order set the deadline, June 17, 2016, for Plaintiffs to file the operative

amended complaints. See, June 1, 2016 Order. Although Plaintiffs met that deadline by filing

Amended Complaints on June 17, 2016, See, Amended Complaint, Weiss Dkt. Entry No. 345, and

Amended Complaint, Applebaum, Dkt. Entry No. 218, Plaintiffs could not have included their

JASTA claims in the amended complaints because Congress enacted JASTA over three months

later on September 28, 2016. “A finding of good cause depends on the diligence of the moving

party.” Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003) (citing Parker v. Columbia

Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000)). The enactment of an explicitly retroactive



                                                 21
statute after a scheduling deadline constitutes sufficient good cause.

       Nonetheless, Defendant argues that Plaintiffs should not be able to raise these claims

because Judge Sifton addressed them in Weiss I. See, Mot. at 21. However, Judge Sifton dismissed

Plaintiffs’ common law aiding and abetting claims, but did not, and could not address Plaintiffs’

statutory aiding and abetting claims under JASTA as the statute did not exist at the time. See,

Owens v. BNP Paribas, S.A., 897 F. 3d 266, 278 (D.C. Cir. 2018) (“JASTA does not indicate that

Congress merely “clarified” existing law when it amended § 2333. . . . If anything, JASTA’s

passage confirms that Congress knows how to provide for aiding and abetting liability explicitly

and that the version of § 2333 in effect [previously] did not provide for that liability.”). Defendant

contends that Judge Sifton relied on the same legal framework for dismissing Plaintiffs’ common

law aiding and abetting claims as required for dismissing JASTA claims. See, Reply at 8 (citing

Weiss I, 453 F. Supp.2d at 621-22). Specifically, Defendant contends that Judge Sifton evaluated

Plaintiffs’ aiding and abetting claim by relying on aiding and abetting precedent set forth in In re

Terrorist Attacks on Sept. 11, 2001, which considered the Halberstam elements. See, Reply at 8-

9, 9, n.9 (citing In re Terrorist Attacks on Sept. 11, 2001, 349 F. Supp.2d 765, 798-800 (S.D.N.Y.

2005)). While Judge Sifton did reference In re Terrorist Attacks on Sept. 11, 2001, it is unclear

from Weiss I whether he applied the Halberstam factors. See, Weiss I, 453 F. Supp.2d at 621-22.

The Second Circuit in Linde made clear that the Halberstam elements of civil aiding and abetting

liability and factors relevant to the substantial assistance element provide the proper legal

framework for evaluating a JASTA aiding and abetting claim. 882 F.3d at 329. Because it is

unclear whether Judge Sifton applied that framework, the Court does not consider the decision in

Weiss I as a bar to Plaintiffs amending their complaint. However, for the reasons that follow

immediately below, amendment of the complaint is denied as futile.



                                                 22
        B. Summary Judgment on Plaintiffs’ § 2333(d) Claims

        Finally, Defendant maintains that, even if the Court were to permit Defendant to amend its

complaint to include an aiding and abetting claim under JASTA, the amendment would be futile

because Defendant would be entitled to summary judgment as to that claim. See, Opp. at 21-24.

As a general matter, a Rule 12(b)(6) motion is the benchmark for determining whether amendment

is futile. See, Lucente v. International Business Machines Corp., 310 F.3d 243, 258 (2d Cir. 2002)

(“An amendment to a pleading is futile if the proposed claim could not withstand a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6).”); See also, Alexander v. Westbury Union Free School

District, 829 F. Supp.2d 89, 118-19 (E.D.N.Y. 2011) (“Usually, a proposed amendment is futile if

it could not survive a Rule 12(b)(6) motion to dismiss for failure to state [a] claim.”). However,

“when a motion to amend is made in response to a summary judgment motion, the court may deny

the amendment as futile when the evidence in support of the plaintiff's proposed new claim creates

no triable issue of fact, even if the amended complaint would state a valid claim on its face.”

Alexander, 829 F. Supp.2d at 119 (citing Milanese v. Rust-Oleum Corp., 244 F.3d 104,110 (2d

Cir. 2001)). Here, amendment would be futile because Plaintiffs’ proposed JASTA claim fails as

a matter of law.

        Plaintiffs cannot demonstrate that Defendant had the requisite knowledge required by

JASTA. As explained in Linde, “[a]iding an abetting requires the secondary actor to be ‘aware’

that, by assisting the principal, it is itself assuming a ‘role’ in terrorist activities.” Linde, 882 F.3d

at 329 (quoting Halberstam, 705 F.2d at 477). Thus, JASTA requires Plaintiffs to show that, “in

providing [financial] services, [Defendant] was ‘generally aware’ that it was thereby playing a

‘role’ in [the terrorist organization’s] violent or life-endangering activities,” which “requires more

than the provision of material support to a designated terrorist organization.”               Id. (citing



                                                   23
Halberstam, 705 F.2d at 477). Accordingly, knowledge under JASTA “is different from the mens

rea required to establish material support in violation of 18 U.S.C. § 2339B, which requires only

knowledge of the organization’s connection to terrorism, not intent to further its terrorist activities

or awareness that one is playing a role in those activities.” Id. (citing Holder v. Humanitarian Law

Project, 561 U.S. 1, 16-17 (2010)).

        Plaintiffs again rely on evidence that tends to support a finding that Defendant had the

requisite scienter required for providing material support to a terrorist organization under § 2339B

to support their claim that Defendant had the requisite scienter for aiding and abetting liability

under JASTA. See, Opp. at 24-25 (discussing Defendant’s “massive, illicit funds transfers” for

Interpal and the Union of Good). However, as discussed in detail above, Plaintiffs present no

evidence that creates a jury question as to whether Defendant generally was aware that it played a

role in any of Hamas’s or even Interpal’s or the Union of Good’s violent or life-endangering

activities.   Evidence that Defendant knowingly provided banking services to a terrorist

organization, without more, is insufficient to satisfy JASTA’s scienter requirement.

        Plaintiffs’ proposed JASTA aiding and abetting claim cannot survive summary judgment.

Accordingly, such amendment would be futile and Plaintiffs’ motion for leave to amend the

complaint is denied with prejudice.




                                                  24
                                         CONCLUSION

       For the foregoing reasons, Defendant’s summary judgment motion as to Plaintiffs’

remaining claims of civil liability under the ATA is granted in its entirety. Plaintiffs’ motion for

leave to amend the complaint to add a claim under JASTA is denied. Accordingly, this action is

dismissed.

SO ORDERED.

Dated: Brooklyn, New York
       March 31, 2019
                                                      _______________/s/_____________
                                                            DORA L. IRIZARRY
                                                                Chief Judge




                                                25
